 Case 2:20-cv-00280-JRG Document 64 Filed 06/03/21 Page 1 of 1 PageID #: 689




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

KAIFI LLC                                     §
                                              §
v.                                            §
                                                        Case No. 2:20-CV-0280-JRG
                                              §
VERIZON COMMUNICATIONS, INC., ET              §
AL.                                           §

                                 Markman Hearing
                         MAG. JUDGE ROY PAYNE PRESIDING
                                    June 3, 2021
OPEN: 9:03 am                                        ADJOURN: 12:15 pm

ATTORNEYS FOR PLAINTIFF:                          See attached

ATTORNEY FOR DEFENDANTS:                          See attached

TECHNICAL ADVISOR:                                Scott Woloson

LAW CLERK:                                        Daniel Shuminer

COURT REPORTER:                                   Susan Zielie

COURTROOM DEPUTY:                                 Becky Andrews

Court opened. Case called. Chris Bunt announced ready and introduced co-counsel. Tom
Gorham announced ready for T-Mobile and introduced co-counsel. Deron Dacus announced
ready for Verizon and introduced co-counsel.

The Court heard argument on a term by term basis. Jason Sheasby presented argument on behalf
of Plaintiff. Kate Dominguez, Deron Dacus, Rob Vincent and Glenn Richeson presented
argument on behalf of Defendants.

The Court took the claim construction matters under submission.
